Case 1:20-cv-00216-MSM-PAS Document 174-2 <font color=teal>(Case Participants)</font>
 <font color=purple>(Applicable Party)</font> Filed 06/14/20 Page 1 of 2 PageID #: 10336




                           Exhibit C
                               FILED UNDER SEAL
Case 1:20-cv-00216-MSM-PAS Document 174-2 <font color=teal>(Case Participants)</font>
 <font color=purple>(Applicable Party)</font> Filed 06/14/20 Page 2 of 2 PageID #: 10337



            Declaration of Collin W. Park in Support of Bail Application of Garyl Alexis

  1.     My name is Collin W. Park, and I am over the age of 21.

  2.     I am an attorney at the law firm of Morgan, Lewis & Bockius LLP in Washington, DC. I
         am a member in good standing of the District of Columbia and the Commonwealth of
         Virginia Bars. I submit this declaration in support of the bail hearing for Mr. Garyl
         Alexis, who is currently detained by Immigration and Customs Enforcement (“ICE”) at
         the Donald W. Wyatt Detention Facility (“Wyatt”) in Central Falls, Rhode Island.

  3.     On June 6, 2020, I spoke by phone with Ms. Myrlande Alexis and Ms. Margarette
         Lemeau, Mr. Alexis’s aunts. I was informed that, should Mr. Alexis be released, either
         Ms. Lemeau or Ms. Alexis will pick him up from Wyatt and bring him to Ms. Lemeau’s
         home at 140 Emerald Pl., Stratford, CT 06614, where he will remain.

  4.     Ms. Lemeau confirmed that, if released, Mr. Alexis will reside at her home with her, her
         husband, and their two children (Mr. Alexis’s cousins) at the above address. She
         confirmed that her home is sufficient to allow Mr. Alexis to maintain social distancing
         and abide by any conditions the Court may impose.

  5.     Ms. Lemeau confirmed that she will take all steps she can to ensure Mr. Alexis complies
         with the Court or ICE’s conditions. She confirmed that she and her family are available
         to run errands for Mr. Alexis, and provide him with meals, to ensure that he isolates
         himself from the community as well as from other members of the household while he is
         under quarantine for at least 14 days. Also, Ms. Lemeau and Ms. Alexis confirmed that
         additional support will be provided by Ms. Myrlande Alexis, who live nearby at 238
         Canaan Rd., Stratford, CT 06614, and Mr. and Mrs. Ferrer and Evelyn Alexis, Mr.
         Alexis’s father and stepmother, who also reside nearby at 100 Yarwood St., Stratford, CT
         06615.

  6.     On June 5, 2020, I spoke by phone with Mr. Garyl Alexis. I was informed that he
         suffered from asthma and depended on inhalers while he was in middle school and high
         school although he had not recently had asthmatic symptoms. On June 6, 2020, Ms.
         Myrlande Alexis confirmed that Mr. Alexis suffered from asthma while in middle school
         and high school. She also informed me that several members of her family, including her
         father and brother, suffered from asthma.

        I declare under the penalty of perjury that the foregoing is true and correct to the best of
  my knowledge.

         Executed on this 9th day of June, 2020, in McLean, Virginia.

                                                               /s/ Collin W. Park
                                                               Collin W. Park
